Citation Nr: 0947138	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-24 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from July 1968 to April 1970.  The Veteran 
died in June 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2009, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record.  At the hearing, the appellant 
submitted additional evidence with a waiver of RO initial 
consideration of such evidence.


FINDINGS OF FACT

1. The Veteran died in June 1979; the immediate cause of his 
death was acute myeloblastic leukemia due to chronic 
myelocytic leukemia.

2. The Veteran's death-causing leukemia is reasonably shown 
to have manifested within a year of his discharge from 
service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.  

B. Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and leukemia becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  It is not required 
that the disease be diagnosed in the presumptive period, but 
acceptable lay or medical evidence must show characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's DD Form 214 shows that he served in Vietnam 
from May 1969 to April 1970 and that he received a Purple 
Heart and a Bronze Star Medal.  

Service treatment records indicate that the Veteran weighed 
215 pounds on July 1968 induction examination and 200 pounds 
on April 1970 separation examination.

The Veteran's June 1979 death certificate lists the immediate 
cause of death as acute myeloblastic leukemia due to chronic 
myelocytic leukemia.  The death certificate indicates that 
acute leukemia had its onset two months prior to death and 
that chronic leukemia had its onset seven and a half years 
prior to death.  

At the October 2009 hearing, the appellant testified that she 
married the Veteran just before he entered service.  She 
stated that he wrote her a letter during service that he had 
been sick and had lost a lot of weight.  Upon his discharge 
from service he began working at Roadway Express as a 
mechanic.  When he got ready for work in the mornings, he 
would tell her that he was so tired he felt like he would 
barely be able to make it to work.  She also noticed that he 
had red bruises underneath the skin that she described as 
being blood spots.  She testified that he was first told he 
might have leukemia in July 1971, the day after the appellant 
gave birth to their second child.  The appellant had 
hemorrhaged during the birthing process and the Veteran gave 
blood to give her a transfusion.  It was at this time that a 
doctor told the Veteran he could not give blood because blood 
test results indicated he might have leukemia; the doctor 
referred him to a hematologist.  A bone marrow test completed 
in July 1971 confirmed that the Veteran had leukemia.  The 
appellant testified that when leukemia was diagnosed the 
doctor told her and the Veteran that he likely had the 
condition for two years.  

The appellant is competent to provide evidence regarding 
facts or circumstances that can be observed and described by 
a lay person.  38 C.F.R. § 3.159(a)(2).  Hence, she is 
competent to testify that the Veteran told her he was 
constantly tired upon his return from service and that she 
observed red splotches on his body.  She is also competent to 
testify regarding the circumstances surrounding his diagnosis 
of leukemia.  There is no reason to doubt the credibility of 
her statements.  Her accounts of the time period for the 
diagnosis of leukemia are also credible given that her second 
child had just been born.

Chronic myelocytic leukemia is defined as "occurring mainly 
between the age of 25 and 60, usually associated with a 
unique chromosomal abnormality.  The major clinical 
manifestations of malaise, hepatosplenomegaly, anemia, and 
leukocytosis are related to abnormal, excessive, unrestrained 
overgrowth of granulocytes in the bone marrow."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1020 (30th ed. 2003).  The 
appellant's competent and credible testimony establishes that 
the Veteran was experiencing symptoms of malaise within a 
year of his discharge from service.  Objective evidence from 
the Veteran's death certificate shows that leukemia was 
diagnosed about one and a half years after his discharge from 
service.  When considering the evidence that associated 
symptoms occurred within a year of the Veteran's service in 
combination with evidence that the diagnosis of leukemia was 
made at the latest one and half years after his discharge 
from service, the Board finds that a balance of the evidence 
reasonably establishes that leukemia became manifest to a 
compensable degree within a year of the Veteran's discharge 
from service.  38 C.F.R. § 3.307(c).  Hence, service 
connection for leukemia is warranted under the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309.  The Veteran's death 
certificate lists chronic myelocytic leukemia as an immediate 
cause of death.  Consequently, service connection for the 
cause of the Veteran's death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


